Case 3:17-cv-00601-MHL Document 122-1 Filed 06/06/19 Page 1 of 2 PageID# 2167



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


   ROBERT DAVID STEELE et al                      )
                                                  )
          Plaintiffs,                             )
                                                  )
   v.                                             )                 Case 3:17-cv-601-MHL
                                                  )
                                                  )
   JASON GOODMAN et al                            )
                                                  )
          Defendants.                             )
                                                  )


                 DECLARATION OF ROBERT DAVID STEELE
          I, Robert David Steele, under penalty of perjury, do hereby depose and testify as

   follows:

          1.      I have personal knowledge of the facts stated below in this Declaration. I

   am over the age of 18 years, and am competent to testify concerning the matters herein.

          2.      I am one of the Plaintiffs in this action.

          3.      I have reviewed Plaintiffs’ Motion for Sanctions Against Defendant

   Goodman and the Memorandum in Support of Plaintiffs’ Motion to which this

   Declaration will be attached.

          4.      I affirm that the facts stated in Plaintiffs’ Memorandum in Support of

   Motion for Sanctions Against Defendant Goodman are truthful and accurate to the best of

   my knowledge and belief.

          In accordance with 28 U.S.C. § 1746, I declare, certify, verify, and state

   under penalty of perjury that the foregoing is true and correct.



                                                 1
Case 3:17-cv-00601-MHL Document 122-1 Filed 06/06/19 Page 2 of 2 PageID# 2168
